 

Exhibit 10.1

 

AMENDMENT TO
THE THIRD AMENDED AND RESTATED
ROCK CREEK PHARMACEUTICALS, INC.

2008 INCENTIVE AWARD PLAN

 

THIS AMENDMENT TO THE THIRD AMENDED AND RESTATED ROCK CREEK PHARMACEUTICALS,
INC. 2008 INCENTIVE AWARD PLAN (this “Amendment”) is made and adopted as of
April 10, 2015 by Rock Creek Pharmaceuticals, Inc. (f/k/a Star Scientific,
Inc.), a Delaware corporation (the “Company”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan (as defined below).

 

WHEREAS, the Company maintains the Third Amended and Restated Rock Creek
Pharmaceuticals, Inc. 2008 Incentive Award Plan, as amended (the “Plan”);

 

WHEREAS, pursuant to Section 14.1 of the Plan, the Plan may be amended by the
Committee at any time and from time to time with the approval of the Board of
Directors of the Company, provided that approval by the stockholders of the
Company is required for any amendment to the Plan that increases the number of
shares available under the Plan (other than certain adjustments under the Plan);
and

 

WHEREAS, the Company desires to amend the Plan as set forth herein.

 

NOW, THEREFORE, BE IT RESOLVED, that, subject to approval by the stockholders of
the Company, the Plan be and hereby is amended as follows:

 

1.                  Section 3.1(a) of the Plan is hereby amended by deleting the
number “45,200,000” in clause (i) of such Section and substituting the number
“60,200,000” in lieu thereof.

 

2.                  This Amendment shall be and is hereby incorporated in and
forms a part of the Plan.

 

3.                  Except as set forth herein, the Plan shall remain in full
force and effect.

 

* * *

 



 

